DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “of the type” on the 1st line s unclear as it is unclear what is included or excluded by “of the type”. “The opposite side” on line 4  and “the receipt” on line 13 lacks antecedent basis.  Also, “reduced-width” on line 6 is unclear as it is unclear what the reduction is relative to.  The limitation “having at least two openings, a first opening and a second parallel opening” is unclear.  It is unclear whether 4 separate openings are being claimed.  Applicant may use --a first one of the openings-- and --a second one of the openings-- if the intention is to claim the first opening and second opening are included in the “at least two openings” for clarity.  Similarly, “a tubular extension, on tubular extension for…, and another tubular extension for…” is unclear. It is unclear whether three separate tubular extensions are being claimed.  Applicant 
Regarding claim 4, “the opening” on line 1 is unclear since at least a first and second opening are previously claimed (see claim 1).  Thus, it is unclear which opening is being referred to.
Regarding claim 9, “of the type” on the 1st lines unclear as it is unclear what is included or excluded by “of the type”. Also, “the opposite side”  on line 4 lacks antecedent basis.  In addition, having at least two openings, a first opening and a second parallel opening” is unclear.  It is unclear whether 4 separate openings are being claimed.  Applicant may use --a first one of the openings-- and --a second one o the openings-- if the intention is to claim the first opening and second opening are included in the “at least two openings” for clarity.
Regarding claim 10, “the receipt” on line 3 lacks antecedent basis.  Also, “a tubular extension on tubular extension for…, and another tubular extension for…” is unclear. Itis unclear whether three separate tubular extensions are being claimed.  Applicant may choose to claim --one of the tubular extensions-- and --another one of the tubular extensions-- for clarity.
Regarding claim 17, “of the type” on the 1st lines unclear as it is unclear what is included or excluded by “of the type”. “The opposite side” on line 4 and “the receipt” on page 12 line 2 lack antecedent basis.  Also, “reduced-width” on line 6 is unclear as it is unclear what the reduction is relative to.  Similarly, “extended diameter” on line 7 is unclear as it is unclear what the extension is relative to.  The limitation “having at least two openings, a first opening and a second parallel opening” is unclear.  It is unclear whether 4 separate openings are being claimed.  Applicant may use --a first one of the openings-- and --a second one o the openings-- if the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filipi et al. (8,820,320).
Regarding claim 9, Filipi teaches an oropharyngeal cannula (fig. 5) of the type used for insertion in an upper airway of a patient, the cannula comprising: a piece having a biting block(50)  from whose frontal portion there is projected a frame (60) that comprises a base (32, 36) for laying in the patient’s mouth (col. 2lines 15-20, col. 3 lines 3-10), while on the opposite 
Regarding claim 11, Filipi teaches the frame (60) is of oblong shape with an enlarged total area to stabilize the cannula in the patient’s mouth (as shown, the frame is oblong in shape with a relatively large area compared to the airway lumen able to stabilize the device; col. 3 lines 10-17).
Regarding claim 12, Filipi discloses the opening (i.e. 66) and at an opposite side of the frame, the biting block develops the channel (64) having a lateral wall formed by a straight stretch (as shown in fig. 7, the airway I straight through body 50) followed by an arched stretch (as shown, airway portion 79 is arched) with a radius composing channel elevation (as shown, the radius of the arc follows the height/elevation of the channel) to support an anatomical structure (i.e. .tongue) that can collapse on the airway (col. 3 lines 25-30).
Regarding claim 14, Filipi discloses the frame provides lateral distal openings (46) (as shown k, openings 46 curve distally) configured for the transfer of a hook and loop fastener strap or tiedown tape to attach the oropharyngeal cannula to the patient's neck (as shown, the openings are sized to be able to pass a strap having hook and loop fastener smaller than the opening and thereby able to allow attachment to a user; col. 2 lines 25-40).

Regarding claim 16, Filipi discloses the medical instrument comprises an endoscopic probe (col. 3 line 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi in view of Leeflang et al. (9,271,631) and Connell (6,098,617).
Regarding claims 1 and 2,  Filipi teaches an oropharyngeal cannula (fig. 5) of the type used for insertion in an upper airway of a patient, the cannula comprising: a piece having a biting block(50)  from whose frontal portion there is projected a frame (60) that comprises a base (32, 36) for laying in the patient’s mouth (col. 2lines 15-20, col. 3 lines 3-10), while on the opposite side there is projected a channel (62) destined for inserting a medical instrument therein (col. 3 lines 30-40), wherein the biting block presents a reduced-width oblong shape (as shown in figs. 5 and 6, the bite block is of oblong shape) having at least two openings (65, 66), a first opening (65) of circular peripheral shape and a second parallel opening (66) of oblong shape, the first and second openings (65, 66) separated by an orthogonal wall (i.e. fig. 12 shows separation via a vertical extending wall) in order to compose a double-lumen to allow the entry and exit of gas 
Filipi substantially teaches the claimed invention except for wherein near upper and lower edges of the second opening are provided oppositely located holes that extend in tubular profiles in the biting block, each of the holes respectively configured for the receipt of a tubular extension, one tubular extension for gas supply to the patient and another tubular extension for passing of carbon dioxide eliminated by the patient during expiration.  However, Leeflag teaches in figs. 67b-7d holes (552, 562) that extend in tubular profiles in the biting block, each of the holes respectively configured for the receipt of a tubular extension (50, 60; 550, 560), one tubular extension (60; 560) for gas supply to the patient and another tubular extension (50; 550) for passing of carbon dioxide eliminated by the patient during expiration (col 13 lines 45-60, col. 14 lines 45-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the airway frame of Filipi with separate oxygen and carbon dioxide sampling tube openings as taught by Leeflang to provide the advantage of enhanced treatment and monitoring o meet a user’s need.
The modified Filipi teaches oxygen delivery and sampling tube openings in the frame (see fig. 67b-7d of Leeflang) but does not specifically disclose the holes are near upper and lower edges of the second opening are oppositely located holes.  However, Connell teaches in fig. 6 the oxygen and sampling tubes (82, 84) are oppositely disposed near upper and lower edges of the opening (central opening).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holes of the modified Filipi to be oppositely disposed on near upper and lower edges as taught by Connell to 
Regarding claim 3, Filipi teaches the frame (60) is of oblong shape with an enlarged total area to stabilize the cannula in the patient’s mouth (as shown, the frame is oblong in shape with a relatively large area compared to the airway lumen able to stabilize the device; col. 3 lines 10-17).
Regarding claim 4, Filipi discloses the opening (i.e. 66) and at an opposite side of the frame, the biting block develops the channel (64) having a lateral wall formed by a straight stretch (as shown in fig. 7, the airway I straight through body 50) followed by an arched stretch (as shown, airway portion 79 is arched) with a radius composing channel elevation (as shown, the radius of the arc follows the height/elevation of the channel) to support an anatomical structure (i.e. .tongue) that can collapse on the airway (col. 3 lines 25-30).
Regarding claim 5, Filipi discloses  a free end (i.e. distal end) of the channel is rounded (as shown the distal end is round).
Regarding claim 6, Filipi discloses the frame provides lateral distal openings (46) (as shown k, openings 46 curve distally) configured for the transfer of a hook and loop fastener strap or tiedown tape to attach the oropharyngeal cannula to the patient's neck (as shown, the openings are sized to be able to pass a strap having hook and loop fastener smaller than the opening and thereby able to allow attachment to a user; col. 2 lines 25-40).
Regarding claim 7, Filipi discloses the frame (60) comprises rotated ‘T’ shape end handles (48).
Regarding claim 8, Filipi discloses the medical instrument comprises an endoscopic probe (col. 3 line 36).

The modified Filipi teaches oxygen delivery and sampling tube openings in the frame (see fig. 67b-7d of Leeflang) but does not specifically disclose the holes are near upper and lower edges of the second opening are oppositely located holes.  However, Connell teaches in fig. 6 the oxygen and sampling tubes (82, 84) are oppositely disposed near upper and lower edges of the opening (central opening).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holes of the modified Filipi to be oppositely disposed on near upper and lower edges as taught by Connell to provide the advantage of enhanced ease in location and definition since the tubes would be spaced further part in opposing relation thereby providing enhance ease of use.


Regarding claim 5, Filipi discloses  a free end (i.e. distal end) of the channel is rounded (as shown the distal end is round).

The modified Filipi teaches oxygen delivery and sampling tube openings in the frame (see fig. 67b-7d of Leeflang) but does not specifically disclose the holes are near upper and lower edges of the second opening are oppositely located holes.  However, Connell teaches in fig. 6 the oxygen and sampling tubes (82, 84) are oppositely disposed near upper and lower edges of the opening (central opening).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holes of the modified Filipi to be oppositely disposed on near upper and lower edges as taught by Connell to provide the advantage of enhanced ease in location and definition since the tubes would be spaced further part in opposing relation thereby providing enhance ease of use.



wherein from the opening and at an opposite side of the frame, the biting block develops the channel having a lateral wall formed by a straight stretch followed by an arched stretch with a radius composing channel elevation to support an anatomical structure that can collapse on the airway, and

wherein a free end of the channel is rounded.

18. | The oropharyngeal cannula of claim 17, wherein the frame provides for lateral distal openings, also oblong in shape, and rotated ‘T’ shape end handles, the distal openings are configured for the transfer of a hook and loop fastener strap or tiedown tape to attach the oropharyngeal cannula to the patient’s neck.

19. The oropharyngeal cannula of claim 18, wherein the frame further comprises rotated ‘T’ shape end handles.

20. The oropharyngeal cannula of claim 17, wherein the medical instrument comprises an endoscopic probe or a transesophageal echo/fibroscope. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi in view of Leeflang.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huage (8,443,797) discloses an airway with oxygen delivery and sampling tubes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LaToya M Louis/Primary Examiner, Art Unit 3785